DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims (6, 15) are objected to because of the following informalities:  
In claims (6, 15), line 1 the limitation of “claim 1” should be rewritten as “claim 6”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 3, 20) of U.S. Patent No. 10,432,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant application
US Patent
1. A target used for calibration, comprising: a panel having a first plurality of fiducial markers arranged on the panel in a first pattern and a second plurality of fiducial markers arranged on the panel in a second pattern, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers.


1. A target used for calibration, comprising: a first pattern of fiducial markers; and a second pattern of fiducial markers, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives; and one or more panel-identification fiducial markers that uniquely identify the target used for calibration.

3. The target of claim 1, wherein the fiducial markers in the first pattern have a different shape than the fiducial markers in the second pattern.
15. A system used for calibrating a camera, comprising: a target comprising a panel having a first plurality of fiducial markers arranged on the panel in a first pattern and a second plurality of fiducial markers arranged on the panel in a second pattern, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers; and a stage configured to translate or rotate the camera with respect to the target.
20. A system used for calibrating a camera, comprising: a target, comprising: a first pattern of fiducial markers; and a second pattern of fiducial markers, wherein the first pattern of fiducial markers is a scaled version of the second pattern of fiducial markers, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives; and a stage configured to translate or rotate the camera with respect to the target.

3. The target of claim 1, wherein the fiducial markers in the first pattern have a different shape than the fiducial markers in the second pattern.


The instant application differs from the US patent based on the underlined portion.  However, the underlined portion is taught/suggested in claim 3.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, for the benefit of optimizing the calibration system.

Claims (1, 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 20) of U.S. Patent No. 10,930,014 B2 in view of US patent 10,432,912 B2. 
Instant application
US Patent
1. A target used for calibration, comprising: a panel having a first plurality of fiducial markers arranged on the panel in a first pattern and a second plurality of fiducial markers arranged on the panel in a second pattern, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers.
1. A target used for calibration, comprising: a first pattern of fiducial markers; and a second pattern of fiducial markers, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, wherein at least a portion of the target represents at least a portion of at least one advertisement, and wherein the at least one advertisement includes text that comprises at least a portion of the first pattern of fiducial markers.
15. A system used for calibrating a camera, comprising: a target comprising a panel having a first plurality of fiducial markers arranged on the panel in a first pattern and a second plurality of fiducial markers arranged on the panel in a second pattern, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers; and a stage configured to translate or rotate the camera with respect to the target.
20. A system used for calibrating a camera, comprising: a target, comprising: a first pattern of fiducial markers; and a second pattern of fiducial markers, wherein the first pattern is a scaled version of the second pattern, such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives, and wherein at least a portion of the target represents at least a portion of at least one advertisement; and wherein the at least one advertisement includes text that comprises at least a portion of the first pattern of fiducial markers, and a stage configured to translate or rotate the camera with respect to the target.



The instant application differs from the US patent based on the underlined portion.  However, the underlined portion is taught/suggested in US Patent 10,432,912 B2.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, for the benefit of optimizing the calibration system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-2, 5-11, 15-16, 19-20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linde et al. (hereinafter Linde)(US Patent 9,589,348 B1)
Re claim 1, Linde discloses a target used for calibration, comprising: a panel having a first plurality of fiducial markers arranged on the panel in a first pattern and a second plurality of fiducial markers arranged on the panel in a second pattern (See fig. 5B: 510, 540 where it teaches fiducials markers arranged in a horizontal patterns and vertical pattern.) wherein the first pattern is a scaled version of the second pattern (See fig. 5B; col. 9, line 58 – col. 10, line 26 where it teaches that the fiducial markers may vary in size and/or marker 540 is larger than 510.) such that a calibration image captured of the target simulates multiple images of a single pattern captured at multiple calibration perspectives (See fig. 4: 430, 435; fig. 6; col. 7, lines 3-32; col. 8, lines 36-63; col. 10, lines 28-51 where it teaches calibration images being captured.), 
and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers. (See fig. 5B; col. 9, lines 64-67; col. 10, lines 1-4 where it teaches the fiducial markers can be a variety of shapes, e.g., circles, squares, or any other regular polygon; and it may vary in size.)

Re claim 2, Linde discloses wherein the first pattern is a first rectangular pattern, wherein the second pattern is a second rectangular pattern, and wherein the first rectangular pattern is scaled such that the first rectangular pattern has larger horizontal and vertical dimensions than the second rectangular pattern. (See fig. 5B; col. 9, lines 64-67; col. 10, lines 1-4 where it teaches the fiducial markers can be a variety of shapes, e.g., circles, squares, or any other regular polygon; and it may vary in size.)

Re claim 5, Linde discloses wherein the panel is the only panel the target comprises. (See fig. 5-6)

Re claim 6, Linde discloses wherein the panel further comprises a panel-identification fiducial marker that uniquely identifies the target. (See fig. 5)

Re claim 7, Linde discloses wherein the panel-identification fiducial marker is disposed in a corner of the panel. (See fig. 5)

Re claim 8, Linde discloses a method, comprising: recording a calibration image of a target using a camera, wherein the target comprises a single panel having a first plurality of fiducial markers arranged on the single panel in a first pattern and a second plurality of fiducial markers arranged on the single panel in a second pattern, wherein each of the fiducial markers in the first and second pluralities of fiducial markers is uniquely identifiable among the first and second pluralities of fiducial markers, and wherein fiducial markers of the first plurality of fiducial markers have a different shape than fiducial markers of the second plurality of fiducial markers (See fig. 4-6; col. 9, line 58 – col. 10, line 25 where it teaches a plurality of fiducial markers.); determining locations and identifications of one or more of the first and second pluralities of fiducial markers in the calibration image (See fig. 4-6; col. 9, line 58 – col. 10, line 25 where it teaches the location and identification of fiducial markers.); and based on the determined locations and identifications, calibrating the camera. (See fig. 4-6; col. 9, line 58 – col. 10, line 51 where it teaches calibrating the camera based on the fiducial markers.)

Re claim 9, Linde discloses rotating the camera relative to the target and recording an additional calibration image; and determining locations and identifications of one or more of the first and second pluralities of fiducial markers in the additional calibration image. (See fig. 4, 6)

Re claim 10, Linde discloses wherein rotating the camera relative to the target comprises rotating the camera about a roll axis of the camera. (See fig. 4, 6; col. 7, line 33 – col. 8,line 14)

Re claim 11, Linde discloses moving the camera and recording an additional calibration image; and determining locations and identifications of one or more of the first and second pluralities of fiducial markers in the additional calibration image. (See fig. 4, 6; col. 7, line 33 – col. 8,line 14)

Re claim 12, Linde discloses wherein the first pattern is a first rectangular pattern, wherein the second pattern is a second rectangular pattern, and wherein the first rectangular pattern is scaled such that the first rectangular pattern has larger horizontal and vertical dimensions than the second rectangular pattern. (See fig. 5B; col. 9, lines 64-67; col. 10, lines 1-4

Claims (15-16, 19-20) have been analyzed and rejected w/r to claims (1-2, 5-6) above.

Allowable Subject Matter
Claims (3-4, 13-14, 17-18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 7, 2022